DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 4/22/2021.  Claims 1 -20 are pending for consideration in this Office Action.

Response to Amendment

The objections to the drawings have been withdrawn in light of the amendments filed. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 4/22/2021 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings

The drawings were received on 4/22/2021.  These drawings are acceptable.

Specification

The substitute specification filed 4/22/2021 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because whereas the amendment addresses the distributed control system there appears to be an error on line three of the amended paragraph.  In particular, a “...Control system 206 may provide a Control system 206 may send,” appears to be in error.

Claim Rejections - 35 USC § 112

§ 112 1st statement

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-13 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 

Regarding Claims 8, 13, 16, 17, the recitation of a “....control system” is not described in the specifications such that one skilled in the art would necessarily know what structure performs the “control” function.  Thus, one skilled in the art would not necessarily conclude that Applicant had possession of the claimed subject matter.  For example, the specifications in at least 0011 appear to relate certain controls such as sounding an alarm and/or shutting down processes but is silent as to what structure necessarily provides the disclosed functions.  The generic term “system” is not adequate and/or specific structure that one skilled in the art would understand as being capable of performing the disclosed “control” function.  
 Therefore, the claim fails the written description requirement and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.
All claims not specifically addressed above are rejected as depending upon a rejected claim.

Regarding Claims 13 and 17, the recitation of a “....distributed control system” is not described in the specifications such that one skilled in the art would necessarily know what structure performs the “control” function.  Thus, one skilled in the art would not necessarily conclude that Applicant had possession of the claimed subject matter.  For example, the specifications in at least 0011 appear to relate that the distributed control system may be used to alert operators at remote locations but is silent as to what structure necessarily provides the disclosed function.  The generic term “system” is not adequate and/or specific structure that one skilled in the art would understand as being capable of performing the disclosed “control” function.  

All claims not specifically addressed above are rejected as depending upon a rejected claim.

§ 112 2nd statement

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13 and 16-18 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 8, 13, 16 and 17, the recitation of a “control system” renders the claim unclear in light of the 112 1st rejection above.  In particular, the recitation of “control system” not being adequately described in the specifications does not necessarily provide one skilled in the art the ability to ascertain the metes and bounds of the particular claim limitation. Thus the claim is indefinite.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claims 13 and 17, the recitation of a “distributed control system” renders the claim unclear in light of the 112 1st rejection above.  In particular, the recitation of “control system” not being adequately described in the specifications does not necessarily provide one skilled in the art the ability to ascertain the metes and bounds of the particular claim limitation. Thus the claim is indefinite.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
All claims not specifically addressed above are rejected as depending upon a rejected claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 12, 15, 16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imaoka et al. (US2002/0088757), Iijima (US6485547) and Maruno et al. (US2012/0312079) in view of Chatterjee et al. (US6471136).

Regarding Claims 1, 8 and 15, Imaoka teaches a system comprising: a heat exchanger [2]; a second heat exchanger [7]; 
a cooling stream [at least bypass piping 41] fluidically coupled to an outlet of the heat exchanger [2] and an inlet of the second heat exchanger [2; 0042; fig 2]; an expansion chamber [9] having an inlet to receive a slip stream from the cooling stream [0033; fig 2] and a controller [0033]. 
Imaoka does not explicitly teach where the second heat exchanger is a cooling tower; a hydrogen detector disposed in a headspace within the expansion chamber, the gas detector being operable to quantify a concentration of hydrogen within the expansion chamber: an alarm: and a control system operable to interpret a signal from the gas detector and activate the alarm when the signal exceeds a set point.
However, Iijima teaches an gas cooling system having a first and second heat exchanger [col 1, 11-15; fig 1] where the second heat exchanger is cooling tower [col 4, lines  58- -61; fig 1] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. provides a system having an heat exchanger that takes advantage of the evaporation heat of water [col 4, lines58-61].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Imaoka to have where the second heat exchanger is a cooling tower in view of the teachings of Iijima 
However, Maruno teaches a method of sensing a condition in a heat exchanger process [0001] having a hydrogen detector [5] disposed in a headspace within an expansion chamber [4; 0016; fig 1], the hydrogen detector being operable to quantify a concentration of hydrogen within the expansion chamber [0016; 0017] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. provides detection of an amount of hydrogen dispersed in the headspace and thereby determine a concentration of hydrogen in a cooling fluid.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Imaoka to have a hydrogen detector disposed in a headspace within the expansion chamber, the hydrogen detector being operable to quantify a concentration of hydrogen within the expansion chamber in view of the teachings of Maruno where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. provides detection of an amount of hydrogen dispersed in the headspace and thereby determine a concentration of hydrogen in a cooling fluid.
Lastly, Chatterjee teaches a system for monitoring refrigeration processes [col 1, lines 8-12] an alarm [110] and a control system [100] operable to interpret a signal from a gas detector [10; see col 3, lines 44-50 where the sensor can be an hydrogen gas 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Imaoka to have an alarm and a control system operable to interpret a signal from the gas detector and activate the alarm when the signal exceeds a set point in view of the teachings of Chatterjee where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. provides detection of an abnormal condition in the heat exchange process and alerts a user to take corrective action.
For Clarity, in regard to Claim 1 the method as claimed is carried out during the normal operation of the apparatus of Imaoka as modified above.

Regarding Claims 2 and 11, Imaoka, as modified, teaches the invention above and Imaoka teaches wherein the cooling fluid stream comprises water and at least one gas selected from the group consisting of hydrogen, methane, ethane, ethylene, acetylene, propane, propylene, n-butane, iso-butane, and combinations thereof [0033].

Regarding Claim 3, Imaoka, as modified, teaches the invention of Claim 2 above and Imaoka teaches wherein the cooling fluid is contaminated with the at least one gas while in the heat exchanger [0033].

Regarding Claim 4, Imaoka, as modified, teaches the invention of Claim 2 above and Maruno teaches  wherein the at least one gas is separated from the water into the headspace [0017; fig 1].

Regarding Claims 5 and 19, Imaoka, as modified, teaches the invention above and Maruno teaches measuring parts per million of hydrogen in the headspace or a percentage lower explosive limit of hydrogen in the headspace [0016; 0017].

Regarding Claims 6 and 16, Imaoka, as modified, teaches the invention above and Chatterjee teaches comparing a signal from a gas detector [As modified above] to a set point for a concentration of hydrogen, and activating an alarm when the concentration of hydrogen in the headspace exceeds the set point [As modified above, see the rejection of Claim 1 above for detailed discussion].

Regarding Claims 7, 12 and 20, Imaoka, as modified, teaches the invention above and Chatterjee teaches where the sensor measures  a concentration of at least one gas selected from the group consisting of methane, ethane, ethylene, acetylene, propane, propylene, n-butane, or iso-butane, and combinations thereof [col 3, lines 27-32].

Claims 9, 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imaoka et al. (US2002/0088757), Iijima (US6485547), Maruno et al. (US2012/0312079) and Chatterjee et al. (US6471136) as applied to claim 8 above, and further in view of  Ongeche (US2015/0254275)].

Regarding Claim 9, Imaoka, as modified, teaches the invention above but does not explicitly teach a strainer fluidically coupled between the heat exchanger and the expansion chamber.
However, Ongeche teaches a device for treating fouling in water systems [0001] having a strainer [44] fluidically coupled between a heat exchanger [27] and a tank [25; 0037; fig 2]  where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. removes particulates from the water stream and thereby improve operation of the system [0152].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Imaoka to have a strainer fluidically coupled between the heat exchanger and the expansion chamber in view of the teachings of Ongeche where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. removes particulates from the water stream and thereby improve operation of the system.

Regarding Claim 10, Imaoka, as modified, teaches the invention of Claim 9 above and Imaoka teaches a control valve [V2] fluidically coupled between the heat exchanger [2] and the expansion chamber [32; 0042; fig 2].

Regarding Claim14, Imaoka, as modified, teaches the invention of Claim 9 above and Ongeche teaches a flow meter [23] fluidically coupled between the heat exchanger and the expansion chamber [0030].

Claims 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imaoka et al. (US2002/0088757), Iijima (US6485547), Maruno et al. (US2012/0312079) and Chatterjee et al. (US6471136) as applied to claims 8 and 15 above, and further in view of Hu (US2018/0306680).
 
Regarding Claims 13 and 17, Imaoka, as modified, teaches the invention above but does not explicitly teach where the control system is operable to connect to a distributed control system and relays the concentration of hydrogen.
However, Hu teaches a gas sensor and chamber [0001; fig 1] where a control system [12] is connected to a distributed control system [14] and relays a concentration of hydrogen [0012; 0013; fig 1] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. provides a system where a concentration of gas can be communicated over the internet and/or other networks and thereby make the system more flexible [0013].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Imaoka to have where the control system is operable to connect to a distributed control system and relays the concentration of hydrogen in view of the teachings of Hu where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. provides a system where a concentration of gas can be communicated over the internet and/or other networks and thereby make the system more flexible.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imaoka et al. (US2002/0088757), Iijima (US6485547), Maruno et al. (US2012/0312079) and Chatterjee et al. (US6471136) as applied to claim 15 above, and further in view of Kemp et al. (US2016/0041539).

Regarding Claim 18, Imaoka, as modified, teaches the invention above but does not explicitly teach wherein the signal is a 4-20 mA signal.
However, Kemp teaches a process control device [0001] having a controller [2] and an interface [22] connected by a signal [10] where the signal is a 4-20 mA signal [0040]  where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. provides a signal that allows internet communication and thereby make the system more flexible [0040].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Imaoka to have wherein the signal is a 4-20 mA signal in view of the teachings of Kemp where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. provides a signal that allows internet communication and thereby make the system more flexible.




Response to Arguments

a)
With respect to Applicant’s comments regarding interpretations under 112(f), the examiner has no comment.

b)

On pages 9 and 10 of the remarks, Applicant argues with respect to claims 8, 13, 16 and 17 that the recitation of “...control system” recites sufficient structure and that the rejections pursuant to 112(a) is improper.  In particular Applicant argues that one skilled in the art would necessarily that the generic term “system” as the name for the structure that performs the function.  Applicant's arguments have been considered but are not persuasive. 

MPEP 2181 explains identifying and interpreting 112(f). 

In response to Applicant's arguments, Applicant is reminded that the nonce term “system” does not functionally defines a structure such as terms like “filters,” “brakes,” “clamp,” etc., nor does the term “system” cover a specific broad class of structures that performs the required function.  Lastly, the understanding of one skilled in the art having the capability of understanding aspects of the chemical industry does not relieve the Applicant of the duty to disclose sufficient structure to support means plus function claim terms.  Accordingly, the rejection is maintained.



c)

On pages 9 and 10 of the remarks, Applicant argues with respect to claims 13 and 17 that the recitation of “...distributed control system” recites sufficient structure and that the rejections pursuant to 112(a) is improper.  In particular Applicant argues that one skilled in the art would necessarily that the generic term “system” as the name for the structure that performs the function.  Applicant's arguments have been considered but are not persuasive. 

MPEP 2181 explains identifying and interpreting 112(f). 

In response to Applicant's arguments, Applicant is reminded that the nonce term “system” does not functionally defines a structure such as terms like “filters,” “brakes,” “clamp,” etc., nor does the term “system” cover a specific broad class of structures that performs the required function.  Lastly, the understanding of one skilled in the art having the capability of understanding aspects of the chemical industry does not relieve the Applicant of the duty to disclose sufficient structure to support means plus function claim terms.  Accordingly, the rejection is maintained.

d)

On pages 10 and 11 of the remarks, Applicant argues with respect to claims 8, 13, 16 and 17 that the recitation of “...control system” recites sufficient structure and that the rejections pursuant to 112(b) is improper.  In particular Applicant argues that one skilled in the art would necessarily that the generic term “system” as the name for the structure that performs the function.  Applicant's arguments have been considered but are not persuasive. 




In response to Applicant's arguments, Applicant is reminded that the nonce term “system” does not functionally defines a structure such as terms like “filters,” “brakes,” “clamp,” etc., nor does the term “system” cover a specific broad class of structures that performs the required function.  The understanding of one skilled in the art having the capability of understanding aspects of the chemical industry does not relieve the Applicant of the duty to disclose sufficient structure to support means plus function claim terms.  The specification does not provide sufficient details such that one of ordinary skill in the art would understand what mechanical structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Accordingly, the rejection is maintained.

e)

On pages 9 and 10 of the remarks, Applicant argues with respect to claims 13 and 17 that the recitation of “...distributed control system” recites sufficient structure and that the rejections pursuant to 112(b) is improper.  In particular Applicant argues that one skilled in the art would necessarily that the generic term “system” as the name for the structure that performs the function.  Applicant's arguments have been considered but are not persuasive. 

MPEP 2181 explains identifying and interpreting 112(f). 

In response to Applicant's arguments, Applicant is reminded that the nonce term “system” does not functionally defines a structure such as terms like “filters,” “brakes,” “clamp,” 


f)

On pages 11-13 of the remarks, Applicant argues with respect to Claims 1, 8 and 15 that  Imaoka et al. (US2002/0088757, hereinafter “Imaoka”) as modified by Iijima (US6485547, hereinafter “Iijima”), Maruno et al. (US2012/0312079, hereinafter “Maruno”) and Chatterjee et al. (US6471136, hereinafter “Chatterjee”) does not teach " A method comprising: drawing a slip stream sample from a cooling fluid stream, the cooling fluid stream being fluidically coupled to an outlet of a heat exchanger and an inlet of a cooling tower; introducing the slip stream sample into an expansion chamber; and measuring a concentration of hydrogen gas within a headspace of the expansion chamber."  In particular, Applicant argues that Imaoka, as modified, does not teach “measuring a concentration of hydrogen gas within a headspace of the expansion chamber.”  Whereas Maruno teaches “measuring a concentration of hydrogen gas within a headspace of an expansion chamber,” Applicant argues that the combination is improper and would render the system of Imaoka inoperable. Applicant's arguments have been considered but are not persuasive. 




In response to Applicant's arguments, Applicant is reminded that claims 1, 8 and 15 are rejected under 35 USC 103(a) where Imaoka teaches a system comprising: a heat exchanger [2]; a second heat exchanger [7]; a cooling stream [at least bypass piping 41] fluidically coupled to an outlet of the heat exchanger [2] and an inlet of the second heat exchanger [2; 0042; fig 2]; an expansion chamber [9] having an inlet to receive a slip stream from the cooling stream [0033; fig 2] and a controller [0033] and Maruno teaches a method of sensing a condition in a heat exchanger process [0001] having a hydrogen detector [5] disposed in a headspace within an expansion chamber [4; 0016; fig 1], the hydrogen detector being operable to quantify a concentration of hydrogen within the expansion chamber [0016; 0017] and one skilled in the art would have been motivated to make the modification in order to provide detection of an amount of hydrogen dispersed in the headspace and thereby determine a concentration of hydrogen in a cooling fluid.
With respect to the assertion that the modification of Imaoka with the teachings of Maruno would render Imaoka unsatisfactory for its intended purpose, it is noted that Imaoka teaches an expansion chamber [deaerator 9; where one skilled in the art knows that an deaerator separates gases from a cooling fluid and that the gases migrate to the top portion of the deaerator] and if a measurement of a concentration of hydrogen was taken at the deaerator it would in no way affect the operation of the system of Imaoka as all other components in the system of Imaoka would continue to operate normally.  
With respect to a motivation to combine, one skilled in the art would recognize the advantage of obtaining a measurement of hydrogen concentration at deaerator 9 because the measurement could lead to a determination of the change in hydrogen concentration in the circuit defined by heat exchanger 7, expansion device C, pump 1, heat exchanger 2 and valve 2 
For at least the reasons above, claims 1-20 remain rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895.  The examiner can normally be reached on M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LARRY L FURDGE/Primary Examiner, Art Unit 3763